The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted, and new counsel is to be assigned. Memorandum: Respondent appeals from an order that terminated his parental rights upon a finding that he had abandoned the subject children (see Social Services Law § 384-b [4] [b]). Respondent’s assigned appellate counsel has moved to be relieved of the assignment, and has submitted an affidavit in which she concludes that there are no nonfrivolous issues meriting this Court’s consideration (see Matter of Jordan S., 179 AD2d 1091 [1992]). Because the petitions allege only that the children were permanently neglected (see Social Services Law § 384-b [4] [d]), we conclude that a nonfrivolous issue exists as to whether Family Court’s determination violated father’s right to due process. Therefore, we relieve counsel of her assignment and assign new counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from Order of Family Court, Wyoming County, Michael F. Griffith, J. — Terminate Parental Rights.) Present — Scudder, P.J., Hurlbutt, Martoche, Smith and Lunn, JJ.